Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 1 of 13 Page ID #:1



  1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
      CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
  2   ROGER W. BACKLAR, ESQ.; STATE BAR NO.: 225277
      ERIC B. KUNKEL, ESQ.; STATE BAR NO. 150841
  3

  4     THARPE & HOWELL, LLP
      15250 Ventura Blvd., Ninth Floor
  5    Sherman Oaks, California 91403
      (818) 205-9955; (818) 205-9944 fax
  6   E-Mail: sforman@tharpe-howell.com
      E-Mail: cmay@tharpe-howell.com
  7   E-Mail: rbacklar@tharpe-howell.com
      E-Mail: ekunkel@tharpe-howell.com
  8
      Attorneys for Defendant,
  9   LOWE’S HOME CENTERS, LLC
 10

 11                          UNITED STATES DISTRICT COURT
 12           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 13

 14   JOHN BIRKE, an individual,                 Case No.:
 15                      Plaintiff,              [Los Angeles County Superior Court Case
                                                 No.: 20CHCV00510]
 16   v.
                                                 NOTICE OF REMOVAL OF ACTION
 17 LOWE’S HOME CENTERS, LLC, a                  UNDER 28 U.S.C. §1332 & §1441(b)
    North Carolina limited liability             (DIVERSITY)
 18 company; MARVIN R. ELLISON, an
    individual; LEVI (Last name unknown)
 19 an individual; and DOES 1-100,
    inclusive,
 20
                         Defendants.
 21

 22

 23         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §1332 and §1441(b),
 24   Defendant LOWE’S HOME CENTERS, LLC (“Lowe’s”), contemporaneously with
 25   the filing of this notice, is effecting the removal of the below referenced action from
 26   the Superior Court of the State of California for the County of Los Angeles, to the
 27   United States District Court, Central District of California. The removal is based,
 28   specifically, on the following grounds:
                                                -1-
              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                             §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 2 of 13 Page ID #:2



                                         1                        JURISDICTION AND VENUE ARE PROPER
                                         2           1.   This is a civil action over which this Court has original jurisdiction
                                         3   based on diversity of citizenship pursuant to 28 U.S.C. § 1332(a), and is one which
                                         4   may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(b) because
                                         5   it is a civil action between citizens of different states and the amount in controversy
                                         6   exceeds $75,000, exclusive of interest and costs, as set forth below. 28 U.S.C. §§
                                         7   1332, 1441(a), and 1146(b).
                                         8           2.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(b), 1391 and
                                         9   1446.
                                        10

                                        11                        PLEADINGS, PROCESS AND ORDERS
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12           3.   On September 1, 2020, Plaintiff JOHN BIRKE (“Plaintiff”) commenced
                                        13   the above-entitled civil action in the Superior Court for the County of Los Angeles
                                        14   by filing a Complaint therein entitled John Birke v. Lowe’s Home Centers, LLC, et
                                        15   al., Case No. 20CHCV00510. True and correct copies of the Summons and
                                        16   Complaint in this action are attached and incorporated herein by reference
                                        17   collectively as Exhibit “A”:
                                        18           4.   Attached hereto and incorporated herein by reference as Exhibit “B” are
                                        19   the following documents:
                                        20                a.     Notice of Case Assignment—Unlimited Civil Case;
                                        21                b.     Notice of Case Management Conference;
                                        22                c.     Notice of Related Case;
                                        23                d.     Alternative Dispute Resolution (ADR) Information Package;
                                        24                e.     Notice re: Online Dispute Resolution;
                                        25                f.     General Order Re Limited Jurisdiction Civil Procedures: Notice of
                                        26                       Web Portal Availability for Interpreter Requests; and
                                        27                g.     First Amended General Order.
                                        28           5.   On September 16, 2020, Counsel for Lowe’s accepted service of the
                                                                                        -2-
                                                      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                     §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 3 of 13 Page ID #:3



                                         1   Summons and Complaint (Exhibit “A”) and the documents included in Exhibit “B,”
                                         2   on behalf of Lowe’s by executing and returning a Notice and Acknowledgment of
                                         3   Receipt. Calif. Code Civ. Proc. §§ 415.30, 417.10. Formal service on Lowe’s was
                                         4   deemed complete on the date the Notice and Acknowledgment was executed and
                                         5   returned. A true and correct copy of this Notice and Acknowledgment of Receipt is
                                         6   attached hereto and incorporated herein as Exhibit “C.”
                                         7         6.     On September 21, 2020, Lowe’s corporate counsel in North Carolina
                                         8   accepted service of the Summons and Complaint (Exhibit “A”) and the documents
                                         9   included in Exhibit “B,” on behalf of defendant MARVIN R. ELLISON (“Ellison”)
                                        10   by executing and returning a Notice and Acknowledgment of Receipt. Calif. Code Civ.
                                        11   Proc. §§ 415.30, 417.10. A true and correct copy of this Notice and Acknowledgment
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   of Receipt is attached hereto and incorporated herein as Exhibit “D.”
                                        13         7.     On or about September 22, 2020, Plaintiff purports to have affected
                                        14   service on Defendant “Levi (Last name unknown),” by substituted service at the West
                                        15   Hills Lowe’s store. Defendant disputes that service was proper. Plaintiff purports to
                                        16   have served a copy of the Summons and Complaint (Exhibit “A”), and the documents
                                        17   included in Exhibit “B,” by leaving copies at the store and thereafter mailing copies
                                        18   to the store. Attached hereto as Exhibit “E” are true and correct copies of a Proof of
                                        19   Service and Declaration of Due Diligence Plaintiff’s counsel provided to counsel for
                                        20   Lowe’s.
                                        21         8.     Though never served on counsel for Lowe’s, attached hereto as Exhibit
                                        22   “F” are true and correct copies of an Order on Court Fee Waiver (Superior Court),
                                        23   entered by the state court on or about September 2, 2020, and the Clerk’s proof of
                                        24   mailing of said Order to counsel for Plaintiff.
                                        25         9.     The attached exhibits constitute all process, pleadings and orders served
                                        26   upon and by Defendant in this matter, or otherwise obtained by Defendant.
                                        27         10.    Pursuant to FRCP 81(c)(2)(C), Defendants will file their responsive
                                        28   pleadings in this Court within seven (7) days of filing this Notice of Removal.
                                                                                        -3-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 4 of 13 Page ID #:4



                                         1                                           DIVERSITY
                                         2         11.    This is a civil action over which this Court has original jurisdiction under
                                         3   28 U.S.C. § 1332, in that it is a civil action wherein the matter in controversy exceeds
                                         4   the sum of $75,000.00, exclusive of interest and costs. This action is one that may be
                                         5   removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(b), as the action is
                                         6   between citizens of different states.
                                         7

                                         8   A.    Plaintiff John Birke is a Citizen of California.
                                         9         12.    Plaintiff JOHN BIRKE was, at the time of the filing of this action, and
                                        10   presently remains, domiciled in the State of California and is therefore a citizen of the
                                        11   State of California. See Complaint, Exhibit “A”, ¶ 5, page 3, lines 15-16, wherein
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   Plaintiff alleges that at all relevant times he was a resident of the City and County of
                                        13   Los Angeles, California.
                                        14

                                        15   B.    Defendant Lowe’s Home Centers, LLC, is a Citizen of North Carolina.
                                        16         13.    Defendant LOWE’S HOME CENTERS, LLC, is a limited liability
                                        17   company. The citizenship of a limited liability company, for purposes of diversity
                                        18   jurisdiction, is the citizenship of its members. Cosgrove v. Bartolotta, 150 F.3d 729,
                                        19   731 (7th Cir. 1998); Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
                                        20   899 (9th Cir. 2006). LOWE’S HOME CENTERS, LLC, is a manager-managed
                                        21   limited liability company with its only member being Lowe’s Companies, Inc. Lowe’s
                                        22   Companies, Inc. is a North Carolina corporation, incorporated in North Carolina and
                                        23   with its principal place of business in the State of North Carolina. Accordingly,
                                        24   LOWE’S HOME CENTERS, LLC, is a citizen of the State of North Carolina.
                                        25         14.    Defendant Lowe’s will file a Motion to Dismiss pursuant to FRCP
                                        26   12(b)(6) within seven (7) days of this removal.
                                        27   ///
                                        28   ///
                                                                                        -4-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 5 of 13 Page ID #:5



                                         1   C.    Defendant Marvin R. Ellison is a Citizen of North Carolina.
                                         2         15.    Defendant MARVIN R. ELLISON was at the time of the filing of this
                                         3   action, and presently remains, domiciled in the State of North Carolina and is therefore
                                         4   a citizen of the State of North Carolina. See Complaint, Exhibit “A”, ¶ 7, page 3, line
                                         5   26 to page 4, line 1, wherein Plaintiff alleges that at all relevant times MARVIN R.
                                         6   ELLISON was a resident of and domiciled in the State of North Carolina.
                                         7         16.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), Defendant Ellison consents to
                                         8   this removal. However, Defendant Ellison does not consent to personal
                                         9   jurisdiction in California and does not waive his right to challenge personal
                                        10   jurisdiction over him by any court sitting in California. Ellison intends to file a
                                        11   Motion to Dismiss pursuant to FRCP 12(b)(2) and 12(b)(6) within seven (7) days of
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   this removal.
                                        13

                                        14   D.    Levi Renderos, sued as “LEVI (Last Name Unknown),” is a Sham
                                        15         Defendant, Fraudulently Joined, and His Citizenship may be Disregarded
                                        16         17.    Removing Defendant LOWE’S HOME CENTERS, LLC, alleges that
                                        17   named Defendant “LEVI (Last name unknown)” is a sham defendant fraudulently
                                        18   joined for the sole purpose of destroying diversity jurisdiction and his presence in the
                                        19   lawsuit should be ignored for purposes of diversity jurisdiction.
                                        20         18.    Defendant has been able to ascertain that the individual described in
                                        21   Plaintiff’s Complaint and sued as “LEVI (“Last name unknown),” is Levi Renderos
                                        22   (Renderos), a Lowe’s Assistant Store Manager.
                                        23         19.    Plaintiff alleges that this individual was the manager on duty at Lowe’s
                                        24   at the time of the alleged incidents giving rise to this litigation. Plaintiff alleges that
                                        25   this individual is a resident, domiciliary, and citizen of the State of California. See
                                        26   Complaint, Exhibit “A”, ¶ 8, page 4, lines 4-9.
                                        27         20.    Renderos is a sham defendant, fraudulently joined. It is well settled that
                                        28   a party cannot attempt to defeat diversity of citizenship jurisdiction by adding “sham”
                                                                                         -5-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 6 of 13 Page ID #:6



                                         1   defendants. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)
                                         2   (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)); TPS
                                         3   Utilicom Serv., Inc. v. AT&T Corp., 223 F.Supp.2d 1089, 1100-01 (C.D. Cal.2002).
                                         4   “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s
                                         5   presence in the lawsuit is ignored for purposes of determining diversity, ‘if the plaintiff
                                         6   fails to state a cause of action against a resident defendant, and the failure is obvious
                                         7   according to the settled rules of the state.’” Morris, supra, 236 F.3d at 1067.
                                         8         21.    Joinder of a defendant is a “sham” and is fraudulent if the defendant
                                         9   cannot be liable to the plaintiff on any theory alleged in the complaint. Ritchey v.
                                        10   Upjohn Drug Co., 139 F3d 1313, 1318 (9th Cir. 1998); McCabe, supra, 811 F.2d at
                                        11   1339. When determining whether a defendant is fraudulently joined, “[t]he court may
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   pierce the pleadings, consider the entire record, and determine the basis of joinder by
                                        13   any means available.” Lewis v. Time, Inc., 83 F.R.D. 455, 460 (E.D. Cal. 1979);
                                        14   McCabe, 811 F.2d at 1339 (a defendant “is entitled to present the facts showing the
                                        15   joinder to be fraudulent”). If the facts reveal that joinder is fraudulent, the defendant
                                        16   may be dismissed from the action pursuant to Rule 21 of the Federal Rules of Civil
                                        17   Procedure, which provides that “[p]arties may be dropped or added by order of the
                                        18   court on motion of any party…at any stage of the action and on such terms as are just.”
                                        19   Gasnik v. State Farm Ins. Co., 825 F.Supp.245, 248-49 (E.D. Cal. 1992).
                                        20         22.    However, for purposes of a Notice of Removal, 28 U.S.C. § 1446(a)
                                        21   requires only that a party seeking to remove a civil action from a state court provide
                                        22   “a short and plain statement of the grounds for removal,” including the basis of the
                                        23   Court’s jurisdiction. See, e.g., Dacosta v. Novartis Ag, 180 F.Supp.2d 1178, 1182 (D.
                                        24   Or. 2001) [holding that a brief paragraph asserting that the non-diverse party was
                                        25   fraudulently joined and a brief description of why the complaint failed to state a
                                        26   colorable claim against him, was sufficient to assert the basis for removing defendant’s
                                        27   contention of fraudulent joinder]; see also Otani v. State Farm Fire & Cas. Co., 1997
                                        28   U.S.App.LEXIS 16384, at *3-4 (9th Cir. 1997) [Short and plain statement invoking
                                                                                         -6-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 7 of 13 Page ID #:7



                                         1   fraudulent joinder as basis of jurisdiction in Notice of Removal sufficient].
                                         2         23.    Plaintiff’s Complaint pleads causes of action for fraud, public nuisance,
                                         3   and negligence per se against Lowe’s, its CEO Ellison, and “LEVI (Last name
                                         4   unknown),” subsequently identified as Renderos. However, Renderos cannot be held
                                         5   liable under any legal theory pled in the complaint.
                                         6         24.    Plaintiff’s fraud cause of action is premised on the assertion that
                                         7   Defendant Lowe’s, made representations that the health and safety of its customers
                                         8   was a priority [Complaint, Exhibit A, 2:16-19; 5:6-8; 6:4-7], and that it complied
                                         9   with “all recommendations regarding protecting its customers and employees from
                                        10   COVID-19” [Complaint, Exhibit A, 5:26-6:1]. Whether or not Plaintiff relied on
                                        11   these alleged representations when he entered the store, he has not pled, and cannot
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   plead, any facts to show that Renderos, identified only as the “manager on duty,”
                                        13   personally made these representations or that any representations of Lowe’s can or
                                        14   should be attributed to Renderos for purposes of fraud liability. Thus, if alleged
                                        15   fraudulent representations of the entity cannot be attributed to Renderos personally,
                                        16   he cannot be liable for fraud. Moreover, the statements themselves are simply
                                        17   statements of aspirational goals, too vague to give rise to a fraud cause of action.
                                        18         25.    As to Plaintiff’s public nuisance cause of action, it is premised on the
                                        19   claim that Lowe’s created a public nuisance by allowing customers in its store
                                        20   without a mask. [Complaint, Exhibit A, 10:16-11:4.] However, this claim is
                                        21   premised on the assertion that Lowe’s had a legal duty to enforce Governor
                                        22   Newsom’s emergency mask order or any subsequent directives issued by executive
                                        23   agencies pursuant to that emergency order. Lowe’s did not and neither did its
                                        24   employees. None of the orders in effect at the time of the incident on which Plaintiff
                                        25   relies compelled enforcement by private entities or their employees. Therefore,
                                        26   neither Lowe’s nor its employees can be liable for a condition they had no legal duty
                                        27   prevent. Moreover, even if Lowe’s had a duty to enforce such an order, it and its
                                        28   employees are immune from liability under California’s Emergency Services Act.
                                                                                        -7-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 8 of 13 Page ID #:8



                                         1   Further, in order to pursue a claim for public nuisance, Plaintiff must allege some
                                         2   condition created by the defendant that was “specially injurious” to himself. In this
                                         3   case, the “special injury” he relies on was not the result of a condition created or
                                         4   allowed to exist by Lowe’s or its employees. Rather, the “special injury” was the
                                         5   result of an alleged third-party intentional tort [Complaint, Exhibit A, 11:5-9] for
                                         6   which neither Lowe’s nor its employees can be liable. Nor is the mere presence of
                                         7   an unmasked individual itself actionable as a public nuisance. Lastly, Plaintiff has
                                         8   not and cannot plead any facts establishing that Lowe’s employee Renderos may be
                                         9   held personally liable because an unmasked customer found his way into the store.
                                        10   Indeed, Plaintiff alleges that the issue was not even brought to Renderos’ attention
                                        11   until 45 minutes after the subject incident.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12         26.    Plaintiff’s negligence per se cause of action is also premised on Lowe’s
                                        13   alleged violation of emergency mask orders issued by the Governor and the Mayor
                                        14   of Los Angeles. As noted, Plaintiff has not and cannot show that the orders—the
                                        15   operative language of which Plaintiff fails to plead (thereby making this cause of
                                        16   action hopelessly vague and uncertain)—imposed any duty of enforcement on
                                        17   Lowe’s or its employees. As noted above, Lowe’s and its employees are also
                                        18   immune from liability under California’s Emergency Services Act based on a claim
                                        19   they failed to properly implement emergency orders. Nor is there any authority for
                                        20   the proposition that an emergency executive order—particularly one which imposed
                                        21   no affirmative enforcement duty on Lowe’s or its employees—can be relied on to
                                        22   establish the duty element of a negligence cause of action. Moreover, the only
                                        23   actionable harm pled by plaintiff was the result of an alleged third-party intentional
                                        24   tort for which neither Lowe’s nor its employee may be liable. Plaintiff suffered no
                                        25   actionable harm merely because an unmasked customer may have come into the
                                        26   store. The harm, if any, was caused by Plaintiff’s decision to confront, berate, and
                                        27   pursue the customer, and the customer’s own alleged unforeseeable reaction to
                                        28   Plaintiff’s conduct. Moreover, Renderos as an assistant store manager does not make
                                                                                            -8-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                       Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 9 of 13 Page ID #:9



                                         1   Lowe’s policy. Therefore, assuming the truth of Plaintiff’s allegation that Lowe’s
                                         2   directed its employees not to enforce the mask policy, Renderos cannot be personally
                                         3   liable. If on the other hand it was Lowe’s policy to enforce a mask order, Renderos
                                         4   cannot be personally liable for another employee’s negligence. Again, Plaintiffs’
                                         5   own allegations make clear that the alleged incident was not brought to Renderos’
                                         6   attention until 45 minutes after the incident.
                                         7         27.    Accordingly, Renderos cannot be liable to Plaintiff under any theory
                                         8   alleged in his Complaint, and is a sham defendant, fraudulently joined for the
                                         9   purposes of defeating diversity. Plaintiff’s counsel has admitted as much. Plaintiff
                                        10   originally filed suit against Lowe’s as the sole defendant on July 16, 2020, under Los
                                        11   Angeles County Superior Court Case No. 20CHCV00411. On August 18, 2020,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   Lowe’s removed that matter to the United States District Court for the Central
                                        13   District under Case No. 2:20-cv-00746. The same day Lowe’s filed its Notice of
                                        14   Removal in the original action, and immediately after counsel for Lowe’s met and
                                        15   conferred with Plaintiff’s counsel on the substance of its planned Rule 12(b)(6)
                                        16   motion, Plaintiff filed a Notice of Dismissal without prejudice. Plaintiff’s counsel
                                        17   then advised counsel for Lowe’s that he intended to file a new complaint in state
                                        18   court and would name nondiverse defendants in order to defeat diversity. See email
                                        19   dated August 20, 2020, a true and correct copy of which is attached as Exhibit “G.”
                                        20         28.    Because Renderos is fraudulently joined in this action, his presence may
                                        21   be ignored for the purposes of establishing diversity jurisdiction. Morris, supra, 236
                                        22   F.3d at 1067.
                                        23         29.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), Renderos consents to this
                                        24   removal. A Motion to Dismiss pursuant to FRCP 12(b)(6) will be filed on his behalf
                                        25   within seven (7) days of this removal. Renderos also reserves his right to challenge
                                        26   service pursuant to FRCP 12(b)(5).
                                        27   ///
                                        28   ///
                                                                                         -9-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                   Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 10 of 13 Page ID #:10



                                        1   E.    The Citizenship of Fictitious “Doe” Defendants may be Disregarded.
                                        2         30.    Defendants DOES 1 to 100, inclusive, are wholly fictitious.                The
                                        3   Complaint does not set forth the identity or status of any of said fictitious defendants.
                                        4   In determining whether a civil action is removable on the basis of jurisdiction under
                                        5   section 1332(a), the citizenship of defendants sued under fictitious names shall be
                                        6   disregarded. 28 U.S.C §. 1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686,
                                        7   690-91 (9th Cir. 1998). Accordingly, the mere fact that the Complaint references
                                        8   fictitious defendants does not destroy diversity jurisdiction and does not preclude this
                                        9   action from being properly removed to this Court.
                                       10         31.    Complete diversity of citizenship exists as between Plaintiff and
                                       11   Defendants Lowe’s and Ellison, and the presence of “LEVI” may be ignored.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12

                                       13                                 AMOUNT IN CONTROVERSY
                                       14         32.    Plaintiff’s Complaint sets forth causes of action for fraud, public
                                       15   nuisance, and negligence per se. See Exhibit “A”. Plaintiff alleges that on June 28,
                                       16   2020, he was a patron at Defendant’s retail store. Plaintiff alleges that he instigated a
                                       17   confrontation with another customer who Plaintiff claims was not wearing a face
                                       18   mask, and that this unidentified third-party then allegedly spit in Plaintiff’s face.
                                       19         33.    In his Prayer for Relief Plaintiff states that he is seeking “[a]n award of
                                       20   compensatory damages in an amount subject to proof, but in no event less than Twenty
                                       21   Million Dollars ($20,000,000). See Exhibit “A”, page 13, lines 12-14. Pursuant to 28
                                       22   U.S.C. § 1332(a)(1), this is an action over which this Court would have original
                                       23   jurisdiction as an action between citizens of different states where the amount in
                                       24   controversy exceeds $75,000. Therefore, it is an action which may be removed by
                                       25   Lowe’s, pursuant to 28 U.S.C. § 1441(a).
                                       26         34.    A defendant must merely set forth the underlying facts supporting its
                                       27   assertion that the amount in controversy exceeds the statutory minimum. A defendant
                                       28   must establish jurisdiction by proving jurisdictional facts, i.e. proof of what the
                                                                                        - 10 -
                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                   §1441(b) (DIVERSITY)
                                   Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 11 of 13 Page ID #:11



                                        1   plaintiff is seeking to recover. McPhail v. Deere and Company, 529 F.3d 947, 954-
                                        2   955 (10th Cir. 2008). “Once the facts have been established, uncertainty about
                                        3   whether the plaintiff can prove [h]is substantive claim, and whether damages (if the
                                        4   plaintiff prevails on the merits) will exceed the threshold, does not justify dismissal.”
                                        5   Meridian Secs. Ins. Co. v. Sadowski, 441 F.3d 540, 543 (7th Cir. 2006); see also
                                        6   McPhail, 529 F.3d at 954 (once underlying jurisdictional facts are proven, “a
                                        7   defendant (like a plaintiff) is entitled to stay in federal court unless it is ‘legally certain’
                                        8   that less than $75,000 is at stake”).
                                        9
                                       10                                   TIMELINESS OF REMOVAL
                                       11          35.    This Notice of Removal is timely filed in that it has been filed within
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   thirty (30) days of service on Lowe’s on September 16, 2020, of the Complaint which
                                       13   first indicated that the matter was removable. 28 U.S.C. §1446(b)(1). Further, the
                                       14   instant removal is made within one year of the filing of the Complaint. As noted
                                       15   above, Plaintiff filed his Complaint on September 1, 2020.
                                       16          36.    For the foregoing reasons, this Court has original jurisdiction, removal is
                                       17   proper under 28 U.S.C. §§ 1332 and 1441(a) and (b), and removal is timely under 28
                                       18   U.S.C. § 1446(b)(1).
                                       19
                                       20   Dated: October 8, 2020                                 THARPE & HOWELL, LLP
                                       21
                                                                                            By:      /s/ Stephanie Forman
                                       22                                                          STEPHANIE FORMAN
                                                                                                   CHARLES D. MAY
                                       23                                                          ROGER W. BACKLAR
                                                                                                   ERIC B. KUNKEL
                                       24                                                          Attorneys for Defendant,
                                                                                                   LOWE’S HOME CENTERS, LLC
                                       25

                                       26

                                       27

                                       28
                                                                                          - 11 -
                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                   §1441(b) (DIVERSITY)
                                   Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 12 of 13 Page ID #:12



                                        1                                 PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3   1. At the time of service, I was at least 18 years of age and not a party to this legal
                                               action.
                                        4
                                            2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
                                        5      CA 91403.
                                        6   3. I served copies of the following documents (specify the exact title of each
                                               document served):
                                        7
                                                      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                        8                            §1441(b) (DIVERSITY)
                                        9   4. I served the documents listed above in item 3 on the following persons at the
                                               addresses listed:
                                       10

                                       11
                                                 Michael R. Sohigian, Esq.                     Attorneys for Plaintiff, JOHN
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                                 Law Offices of Michaelnd R. Sohigian          BIRKE, an individual
                                                 9420 Wilshire Blvd., 2 Floor
    THARPE & HOWELL, LLP




                                       12        Beverly Hills, CA 90212-3169
                                       13
                                                 Tel: 310.914.2492; 310.914.2484 –
                                                 Fax
                                       14
                                                 Email: MSohigian@mrslaw.net

                                       15
                                            5. a.            By personal service. I personally delivered the documents on the
                                                             date shown below to the persons at the addresses listed above in
                                       16
                                                             item 4. (1) For a party represented by an attorney, delivery was
                                                             made to the attorney or at the attorney's office by leaving the
                                       17
                                                             documents in an envelope or package clearly labeled to identify the
                                                             attorney being served with a receptionist or an individual in charge
                                       18
                                                             of the office. (2) For a party delivery was made to the party or by
                                                             leaving the documents at the party's residence between the hours of
                                       19
                                                             eight in the morning and six in the evening with some person not
                                                             less than 18 years of age.
                                       20       b.           By United States mail. I enclosed the documents in a sealed
                                                     X
                                       21
                                                             envelope or package addressed to the persons at the addresses in
                                                             item 4 and (specify one):
                                       22                    (1)       deposited the sealed envelope with the United States
                                       23
                                                                       Postal Service, with the postage fully prepaid on the date
                                                                       shown below, or
                                       24                    (2) X     placed the envelope for collection and mailing on the date
                                       25
                                                                       shown below, following our ordinary business practices.
                                                                       I am readily familiar with this business's practice for
                                       26
                                                                       collecting and processing correspondence for mailing.
                                                                       On the same day that correspondence is placed for
                                       27
                                                                       collection and mailing, it is deposited in the ordinary course
                                                                       of business with the United States Postal Service, in a
                                       28
                                                                       sealed envelope with postage fully prepaid.
                                                                                      - 12 -
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
                                   Case 2:20-cv-09242-SVW-AGR Document 1 Filed 10/08/20 Page 13 of 13 Page ID #:13



                                        1                   I am a resident or employed in the county where the mailing occurred.
                                                            The envelope or package was placed in the mail at Sherman Oaks,
                                        2                   California.
                                        3   6. I served the documents by the means described in item 5 on (date): see below
                                        4   I declare under penalty of perjury under the laws of the State of California that the
                                            foregoing is true and correct.
                                        5
                                             10/08/2020               Belinda A. Porras
                                        6       DATE                (TYPE OR PRINT NAME)                (SIGNATURE OF DECLARANT)
                                        7

                                        8

                                        9   I:\31000-000\31614\Pleadings\FEDERAL\Ntc. of Removal.docx

                                       10

                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                               - 13 -
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                                                    §1441(b) (DIVERSITY)
